Citation Nr: 1222439	
Decision Date: 06/27/12    Archive Date: 07/10/12

DOCKET NO.  04-41 781A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to September 1972.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2003 rating decision in which the RO, inter alia, declined to reopen the Veteran's claim for service connection for back disability characterized as left herniated nucleus pulposus, L5-S1, with radiculopathy.  In January 2004, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in November 2004, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2004.

In June 2004, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of that hearing is of record.  In February 2008, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is also of record.

In February 2008, the Board remanded the request to reopen to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further action, to include additional development of the evidence.  After completing some of the requested development, the AMC continued to decline to reopen the Veteran's claim (as reflected in a February 2009 supplemental SOC (SSOC) and returned the matter to the Board.

In May 2009, the Board again remanded the Veteran's request to reopen to the RO, via the AMC, for further action, to include additional development of the evidence.  After completing the requested development, the Huntington, West Virginia RO again declined to reopen the Veteran's claim (as reflected in a July 2010 SSOC) and returned the matter to the Board.

While the Veteran previously was presented by the Puerto Rico Public Advocate for Veterans Affairs (PRPAVA), in August 2010, the Veteran granted a power of attorney in favor of The American Legion with regard to the claim on appeal.  


In July 2011, the Board reopened the claim for service connection for back disability, and  remanded the claim for service connection, on the merits, to the RO, via the AMC, for further development.  After accomplishing further action, the RO denied the claim (as reflected in a February 2012 SSOC), and returned the matter to the Board for appellate consideration. 

For reasons expressed below, the matter on appeal is, again, being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran when further action, on his part, is required


REMAND

Unfortunately the Board finds that further RO action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

In the Board's prior July 2011 remand, the Board directed that the Veteran be afforded a VA orthopedic examination to explore whether the Veteran's current back disability had its onset during or is medically related to service.  Accordingly, on remand, the Veteran was afforded a VA orthopedic examination in August 2011.  A report from this examination is associated with the claims file.

Upon review of the claims file, medical history obtained from the Veteran, and the clinical findings from the examination, the VA examiner diagnosed lumbar spine degenerative disc disease with associated radiculitis involving the bilateral lower extremities.  Concerning etiology, the examiner opined that the diagnosed disability is less likely than not caused by or a result of the Veteran's active duty service.  As rationale for the stated opinion, the VA examiner noted that the service records do not document objective findings that are consistent with a high energy injury to the Veteran's spine, such as disc herniation, fracture, or dislocation.  According to the examiner, in the absence of such findings, a post-traumatic process is less likely than not.  The examiner noted further that the Veteran's active duty service was less than 10 years.  Thus, he reasoned, any microtrauma sustained by the Veteran during active duty, even in the aggregate, would be insufficient to initiate and sustain a posttraumatic process.  In this regard, the examiner stated that medical literature suggests that a 10 year exposure as the threshold value.  Finally, the examiner noted that the Veteran's radiographs do not reveal advanced degenerative changes and therefore are inconsistent with a post-traumatic process that was purportedly initiated during service.

The Board finds that the rationale provided by the VA examiner, although apparently based on accepted medical principles, is based upon an incomplete understanding of the Veteran's documented medical history.  In this regard, the Board first notes that, although, during the VA examination, the Veteran reported that he sustained an in-service injury in 1971 after falling from a truck (which is also consistent with the Veteran's service treatment records, February 2008 Board hearing testimony, various statements provided by the Veteran, and buddy statements from R.S.B. and B.A., all of which are associated with the claims file), the examiner did  not address this evidence in his rationale and conclusively states that the service treatment records in the claims file do not indicate "a high energy injury" during service.  In this regard, the examiner also failed to address the Veteran's contentions, which are also consistent with a history noted in a January 1972 service treatment record, that he was diagnosed with a slipped disc during private treatment received while on leave in Puerto Rico over the Christmas holiday of 1971.  The evidence outlined above appears to contradict the VA examiner's conclusion that the evidence does not show a "high energy injury" during the Veteran's active duty service.  As such, and to the extent that the VA examiner failed to address this evidence in his conclusion and rationale, the Board finds that the August 2011 VA examination report is inadequate.

The VA examiner also failed to address, and hence appeared to overlook, the Veteran's long history of back symptoms and treatment which appears to begin in November 1974, only two years after the Veteran's separation from service, and continue up through the present.  In this regard, November 1974 post-service VA treatment records reflect complaints of ongoing low back pain which was radiating into the Veteran's left leg.  Subsequent VA and private treatment records dated through the 1970's and 1980's reflect ongoing complaints of worsening low back pain with continuing radiation into the lower extremities which were alternatively diagnosed as myositis, chronic low back pain, and low back syndrome.   Ultimately, private x-rays performed by Dr. G.A. in December 1986 revealed herniated nucleus pulposus at L4-5.  Subsequent treatment records through the remainder of the 1980's document an ongoing diagnosis of low back syndrome.  Social security records and private treatment records indicate that the Veteran sustained a re-injury of his back during work in 1991, while attempting to lift a box weighing 90 pounds.   The Veteran subsequently underwent a diskectomy and laminectomy in July 1991.  Post-surgically, the Veteran continued to report worsening low back pain with associated radicular symptoms into his lower extremities.  These symptoms appear to persist to this day.

The VA examiner's rationale that the Veteran's active duty service was insufficient to directly result in degenerative changes because his active duty service spanned less than 10 years is instructive; however, it does not provide a complete rationale for the examiner's negative etiology opinion.  In this regard, the Board notes that although it may be true that the Veteran's degenerative process may not have actively begun during his active duty service, that still does not answer the question of whether the Veteran's current back disability has resulted from the injury sustained by the Veteran during service in 1971.  Certainly, given the lengthy history of continuous back symptoms and medical treatment outlined above, which began in 1974, the evidence appears to raise the possibility that the Veteran's current back disability is a continuation of a chronic condition which began with the Veteran's 1971 in-service injury.  As the VA examiner failed to address the history of the Veteran's lengthy treatment as part of his rationale, the Board finds that the August 2011 VA examination report is also inadequate.  

In view of the foregoing, the claims file should be returned to the same VA examiner who performed the August 2011 VA examination for an addendum opinion addressing the etiology of the Veteran's lumbar spine degenerative disc disease with associated radiculitis, consistent with the points noted above.  The RO should arrange for the Veteran to undergo further examination only if the August 2011 VA examiner is not available, or is unable to provide the requested opinion without first examining the Veteran.  

The Veteran is hereby advised that failure to report for any scheduled examination, without good cause, shall result in denial of the reopened claim  See 38 C.F.R. § 3.655(b) (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination, the RO should obtain and associate with the claims file a copy(ies) of the notice(s) of the examination sent to him by the pertinent VA medical facility.

Prior to obtaining further medical opinion, the RO should obtain and associate with the claims file all outstanding VA treatment records should be obtained.  The record indicates that the Veteran has been receiving treatment for his back disability at the VA Medical Center (VAMC) in Bronx, New York, and the claims file contains treatment records from the Bronx VAMC through May 2011.  Hence, more recent records from this facility may exist. The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the Bronx VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran since May 2011, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Also, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain from the Bronx VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, since May 2011.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record. 

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file,  the RO should forward the entire claims file, to include a copy of this REMAND, to the examiner who conducted the August 2011 VA examination for an addendum opinion addressing the etiology of the Veteran's back disability.

The examiner should be instructed to assume that the Veteran fell from a truck in 1971 during active duty service and subsequently sought in-service treatment for back symptoms.  Based on consideration of such assumption, and review of the record, the examiner should  provide an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's current lumbar spine disability had its onset with the 1971 in-service injury, or, is otherwise medically related to such service.

In rendering the requested opinion, the examiner should consider and discuss all pertinent medical and lay evidence of record, to include  that reflected in the Veteran's service treatment records, post-service treatment records, the Veteran's claims submissions, buddy statements, the June 2004 DRO hearing transcript, and the February 2008 Board hearing transcript,

If the examiner who conducted the August 2011 VA examination is not available, or, is unable to provide the requested opinion without first examining the Veteran, the RO should arrange for the Veteran to undergo a VA examination, by an appropriate physician, at a VA medical facility, to obtain a medical opinion responsive to the question and comments noted above.   The entire claims file, to include a copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should set forth all examination findings (if any) along with complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to any scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim for service connection for a back disability.

If the Veteran fails, without good cause, to report to any VA examination scheduled in connection with the reopened claim,  in adjudicating the claim, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, the RO should adjudicate the claim for service connection, on the merits, in light of all pertinent evidence and legal authority.

8.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


